Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 64-70) and species cardiac patch in the reply filed on 06/08/2022 is acknowledged.
The Restriction Requirement is made Final.
Claims 55-63 and 71-74 are newly canceled.
Claims 55-74 have been examined on their merits.

Claim Objections
Claim 70 is objected to because of the following informalities:  
Claim 70 recites the phrase “wherein one or more spheroids in the tissue construct contact each other”. In order for spheroids to contact each other there needs to be at least two spheroids present.
For examination purposes this claim will be interpreted as “wherein two or more spheroids in the tissue construct contact each other”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan et al (Tissue Engineering: Part B, published January 3, 2017) in view of Korff et al (FASEB J., 2001).
Regarding claims 64-65, Moldovan teach a method of bioprinting tissue constructs with preformed cell spheroids (abstract), wherein the spheroids were prepared from human endothelial cells and smooth muscle cells (page 240, column 2, last paragraph).
 Moldovan do not specifically teach wherein the cells are cocultured to form the spheroids.
Korff teach a method for generating spheroids from the coculture of endothelial cells and smooth muscle cells on nonadherent plates (which render obvious ultra-low attachment plates as a well-known alternative) wherein the spheroids were cultured for at least 24 hours (page 448, column 2, 3rd paragraph).
One of ordinary skill in the art would have used cocultured spheroids in the method of Moldovan because Korff suggest that this is a suitable and beneficial manner to form spheroids which can then go one to be used in further experiments (page 448, column 2, 3rd paragraph). One of ordinary skill in the art would have used low-attachment plates as an alternative for nonadherent plates because both are known to support the formation of spheroids as the cells attach to each other rather than the plate. One of ordinary skill in the art would have had a reasonable expectation of success because Korff describe the culture conditions necessary for the formation of the cocultured spheroid and Moldovan do not restrict how their spheroids are formed in their bioprinting method.
Regarding claim 66, Moldovan teach wherein the tissue construct is scaffold-free (abstract, page 238, column 1, first paragraph and column 2, last paragraph).
Regarding claims 67-68, Moldovan teach wherein the bioprinting comprises skewering the spheroids onto microneedles (impaled onto microneedles) in a desired configuration, and using the Kenzan bioprinting (abstract, page 240, The “Kenzan” method of Bioprinting).
Regarding claim 69, Moldovan teach wherein the incorporation of endothelial cells in spheroids may promote microvascularization (page 239, Table 1, last column). Moldovan teach wherein inside spheroids the cells move within the limits imposed by the  available space and by the intercellular adhesions (translocation of cells within the spheroid during or after bioprinting) (page 242, column 1).
Regarding claim 70, Moldovan teach wherein one (two) or more spheroids in the tissue construct contact each other (page 240, column 1, The Kenzan method of bioprinting).
Therefore the combined teachings of Moldovan et al and Korff et al render obvious Applicant’s invention as claimed.


Claim(s) 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan et al (Tissue Engineering: Part B, published January 3, 2017) in view of Korff et al (FASEB J., 2001) as applied to claims 64-70 above, and further in view of Hribar et al (US 2018/0011408).
Regarding claims 65-67, the combined teachings of Moldovan and Korff render obvious Applicant’s invention as claimed, but do not specifically teach using low attachment plates for the coculture formation of the spheroids.
Hribar teach that spheroids may be formed in cultures grown in containers, such as round bottom wells and ultra-low attachment surfaces (page 1 para 5).
One of ordinary skill in the art would have been motivated to use low-attachment plates to form the co-culture spheroids in the method of Moldovan because Korff suggest that use of nonadherent plates are used for the formation of coculture spheroids for further experimental use and Hribar teach that low-attachment surfaces are a known option for the formation of spheroids in culture. One of ordinary skill in the art would have had a reasonable expectation of success because Hribar indicate that various container types can be used to form spheroids in culture.
Therefore the combined teachings of Moldovan et al, Korff et al and Hribar et al render obvious Applicant’s invention as claimed.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632